      Case 5:20-cv-00526-FJS-ML Document 15 Filed 08/12/20 Page 1 of 18


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF NEW YORK

                     HONORABLE FREDERICK J. SCULLIN

                  UNIFORM PRETRIAL SCHEDULING ORDER

Car-Freshner Corporation, et al.

                                                    Civil No. 5:20-CV-526

vs.                                                               FJS/ML

Dick's Sporting Goods, Inc., et al.

      Counsel for all parties having reported on the status of this action as directed
by the Court, and the Court having considered the positions of the respective
counsel regarding a schedule for the progression of the case,

      IT IS ORDERED that:

(1) THE DEADLINES SET IN THIS SCHEDULING ORDER SUPERSEDE THE
DEADLINES SET FORTH IN FED. R. CIV. P.26(a)(3) AND ARE FIRM AND WILL
NOT BE EXTENDED, EVEN BY STIPULATION OF THE PARTIES, ABSENT
GOOD CAUSE. See Fed. R. Civ. P. 16(b).

(2)  VENUE MOTIONS are to be filed within sixty (60) days of the date of this
Order following the procedures set forth in Local Rule 7.1 (b)(2) and are to be
made returnable before the assigned Magistrate Judge.

(3)    JURISDICTION MOTIONS are to be filed within sixty (60) days of the date
of this Order following the procedures set forth in Local Rule 7.1 (b)(1) (unless a
party who is not an attorney is appearing pro se, in which case L.R. 7.1 (b)(2)
should be followed) and are to be made returnable before Judge Scullin.

(4)    JOINDER OF PARTIES: Any application to join any person as a party to
this action shall be made on or before November 12, 2020.

(5)    AMENDMENT OF PLEADINGS: Any application to amend any pleading in
this action shall be made on or before November 12, 2020.

(6)   DISCOVERY:

      Mandatory Disclosures must be exchanged by .

      Initial Written Discovery Demands must be served by .
                                          1
     Case 5:20-cv-00526-FJS-ML Document 15 Filed 08/12/20 Page 2 of 18



     All discovery in this matter is to be completed on or before April 12, 2021.
     Service of discovery requests must be made a sufficient number of days
     before this deadline to allow responses to be served before the cut-off.
     Please refer to Local Rule 16.2 (Discovery Cut-Off).

     Special procedures for management of expert witnesses:

     There shall be binding disclosure of the identity of expert witnesses
     (including a curriculum vitae) as set forth below.

     (A) Expert Reports: With regard to experts who are retained or specially
     employed to provide expert testimony in the case or whose duties as an
     employee of the party regularly involve giving expert testimony:

           (i)    The Expert disclosure deadlines are due according to the burden of
                  proof, i.e., that the Expert disclosures on issues for which a party
                  bears the burden of proof shall be due ninety (90) days before the
                  discovery deadline; that Expert disclosures on issues for which the
                  party does not bear the burden of proof shall be due forty-five (45)
                  days before the discovery deadline; and that rebuttal Expert
                  disclosures shall be due thirty (30) days before the discovery
                  deadline.

           (ii) No deposition of experts shall be taken until after the
           exchange of the expert reports, UNLESS THE PARTIES AGREE.

           (iii) Motions to preclude expert witness testimony must be filed and
           served on or before the motion deadline as set forth in Paragraph (7)
           below.

     (B) Failure to comply: The failure to comply with the deadlines set forth
     in Subparagraph (A) above may result in the imposition of sanctions,
     including the preclusion of testimony, pursuant to Fed. R. Civ. P. 16(f).

     (C) Unavailability of Expert Witness: In order to avoid the possibility of
     the unavailability of an expert witness at the time set for trial, counsel may
     preserve the testimony of such witness as outlined in Paragraph (12)(B)(ii)
     below for use at trial. In the absence of same, the trial will proceed without
     such testimony.

(7)   MOTIONS: Other than those made under Paragraphs (2) and (3) above,
motions are to be filed on or before May 12, 2021.

     If no dispositive motion(s) are filed, the motion filing deadline becomes
     the Trial Ready Date. (See Trial Date at 8(A) below.) If dispositive

                                         2
      Case 5:20-cv-00526-FJS-ML Document 15 Filed 08/12/20 Page 3 of 18


      motion(s) are filed, PLAINTIFF'S COUNSEL shall contact Senior Judge
      Scullin's Courtroom Clerk. (See Dispositive Motions at 7(B) below.)

      (A) Non-Dispositive Motions: Non-dispositive motions (except venue
      motions-paragraph (2) above-and motions for injunctive relief) shall NOT be
      filed until after a conference with the Magistrate Judge, which is to be
      arranged through the Courtroom Deputy Clerk assigned to the Magistrate
      Judge. Before requesting such a conference to resolve discovery disputes,
      the parties must have complied with Local Rule 7.1 (d).

      Non-dispositive motions, including discovery motions, shall be filed in
      accordance with Local Rule 7.1 (b)(2) and, except for motions for injunctive
      relief, shall be made returnable before the assigned Magistrate Judge.
      Motions for injunctive relief shall be made returnable before Judge Scullin,
      unless the case has been referred to a Magistrate Judge pursuant to 28
      U.S.C. § 636(c) ("consent" jurisdiction).

      (B) Dispositive Motions:          Dispositive motions shall be filed in
      accordance with Local Rule 7.1(b) and shall be made returnable before
      Judge Scullin, unless the case has been assigned to a Magistrate Judge on
      consent of the parties pursuant to 28 U.S.C. § 636(c).

(8)   TRIAL DATES:

      (A) When no dispositive motion is filed, the motion filing deadline
      becomes the trial ready date. The Court will issue a notice scheduling a
      Final Pretrial Conference and Trial Date. Counsel may contact Senior Judge
      Scullin's Courtroom Clerk, at any time, to request that the Court schedule a
      settlement conference or trial date.

      (B) When a dispositive motion is filed and the motion filing deadline
      has expired, the Court will mark the case trial ready upon issuance of the
      order disposing of the motion. PLAINTIFF'S COUNSEL shall contact Senior
      Judge Scullin's Courtroom Clerk within one week after receiving the Court's
      decision on the motion(s) to request a scheduling conference, if the court
      does not set a date for such conference in its order. Senior Judge Scullin
      will address any request for an extension of the Rule 16 Uniform Pretrial
      Order deadline(s) at the time of the conference.

      (C) When a dispositive motion is filed and the motion filing deadline
      HAS NOT expired, the case will continue on the pretrial schedule previously
      set in the Rule 16 Uniform Pretrial Scheduling Order. Any request for an
      extension of the Rule 16 Uniform Pretrial Order deadline(s) should be
      addressed by the assigned Magistrate Judge.


                                        3
      Case 5:20-cv-00526-FJS-ML Document 15 Filed 08/12/20 Page 4 of 18


The parties anticipate that the trial will take approximately 4 to complete. This is a
jury trial. The parties request the trial be held in Syracuse, New York.

TRIAL READY DATE: See Paragraph (7)

Consent to Magistrate Judge: In accordance with the provisions of 28 U.S.C.
§636(c) and Fed. R. Civ. P. 73, you are notified that a United States Magistrate
Judge of this District Court is available to conduct any or all proceedings in this
case including a jury or non-jury trial, and to order the entry of a final judgment.
Exercise of this jurisdiction by a Magistrate Judge is only permitted if all parties
voluntarily consent. An appeal from a judgment entered by a Magistrate Judge
shall be taken directly to the United States Court of Appeals for the judicial circuit
in the same manner as an appeal from any other judgment of this District Court.
A consent form to the Magistrate Judge is attached to this order.

Witness Availability for Trial: The unavailability of any witness, expert or
otherwise, will not be grounds for a continuance. To avoid a trial going forward
without the testimony of an unavailable witness, counsel shall preserve the
appropriate testimony, for trial, by written or video-taped deposition.

(9)    SETTLEMENT CONFERENCE:                A settlement conference may be
scheduled at the Court's direction or by the request of counsel AT ANY TIME. In
addition to counsel, a representative of each party with settlement authority must
personally attend the settlement conference, OR be available by telephone. A
PRETRIAL/SETTLEMENT CONFERENCE STATEMENT FORM IS ATTACHED,
AND THE PARTIES SHOULD SUBMIT THIS FORM TO THE COURTROOM
CLERK'S ATTENTION ONE WEEK PRIOR TO THE SCHEDULED
CONFERENCE.

(10) ASSESSMENT OF JUROR COSTS: The parties are advised that pursuant
to Local Rule 47.3, whenever any civil action scheduled for a jury trial is postponed,
settled, or otherwise disposed of in advance of the actual trial, then, except for
good cause shown, all juror costs, including Marshal's fees, mileage, and per diem,
shall be assessed against the parties and/or their counsel as directed by the Court,
unless the Court and the Clerk's Office are notified at least one full business day
prior to the day on which the action is scheduled for trial in time to advise the jurors
that it will be unnecessary for them to attend.

(11) PRETRIAL SUBMISSIONS:

      The parties shall electronically file all pretrial submissions, unless
      otherwise noted.

      Non-Jury Trials: One week before the Final Pretrial Conference date,
      counsel shall file the following:

                                           4
      Case 5:20-cv-00526-FJS-ML Document 15 Filed 08/12/20 Page 5 of 18


             Joint Pretrial Stipulation (see Subparagraph (A) below);
             Proposed Findings of Fact and Conclusions of Law;
             Depositions to be used at trial (for filing see subparagraph E below);
             Witness List (see Subparagraph (B)(1) below);
             Exhibit List (see Subparagraph (C) below);
             Trial Brief concerning evidentiary issues (see Subparagraph (F)
              below);
             Motions in Limine (see Subparagraph (D) below).


      Jury Trials: One week before the Final Pretrial Conference date, counsel
      shall file the following:

             Joint Pretrial Stipulation (see Subparagraph (A) below);
             Court Ordered Voir Dire (see Attachment #1);
             Proposed Voir Dire;
             Depositions to be used at trial (for filing see subparagraph E below);
             Witness List (see Subparagraph (B)(1) below);
             Exhibit List (see Subparagraph (C) below);
             Trial Brief (see Subparagraph (F) below);
             Requests to Charge, including proposed Special Verdict Form (for
              filing see Subparagraph (G) below);
             Motions in Limine (see Subparagraph (D) below).


(A) PRETRIAL STIPULATIONS: Counsel for all parties shall subscribe and file
a joint pretrial stipulation, which shall contain:

      (1)       The basis of federal jurisdiction;

      (2)   A list of all exhibits which that parties can stipulate into evidence or
      which the parties will offer without objection as to foundation;

      (3)   Relevant (a) facts not in dispute, (b) facts in dispute, and (c) issues of
      law that the Court must consider and apply.

(B)   WITNESSES:

      (1)     One week before the Final Pretrial Conference date, counsel shall
      file the following information regarding the witnesses whom they may call to
      testify at trial other than solely for impeachment purposes.

                (a)    The name and, if not previously provided, the address (city and
                state) and telephone number of each witness, separately identifying
                those whom the party expects to present and those whom the party
                                             5
      Case 5:20-cv-00526-FJS-ML Document 15 Filed 08/12/20 Page 6 of 18


             may call if the need arises, as well as a brief summary of the testimony
             that the party expects each witness to offer.

             (b)  The designation of those witnesses whose testimony the party
             expects to present by means of a deposition (including video-taped
             deposition), specifically identifying the pertinent portions of the
             deposition testimony that the party will offer.

      (2)    The unavailability of any witness, expert or otherwise, will not be
      grounds for a continuance. In order to avoid the possibility of going forward
      with the trial without the testimony of an unavailable witness, counsel, where
      appropriate, shall preserve same before the trial ready date by written or
      video-taped deposition for possible use at trial. (Please refer to the attached
      instruction sheet for the use of video-taped depositions.) NOTE: Pursuant
      to Paragraph (8)(A) above, the trial date may be advanced to the motion
      filing deadline if the parties do not file any dispositive motions.

(C) EXHIBITS: The parties shall premark all exhibits for identification in the
manner prescribed below. Counsel may choose to prepare an exhibit binder for
each juror or present the exhibits using the courtroom evidence technology. All
juror exhibit binders should be brought to Court on the first day of trial. Additionally,
the parties shall provide Senior Judge Scullin's Courtroom Clerk with two complete
sets of the exhibits at the beginning of the trial regardless of whether or not
courtroom technology is used to present evidence.

        The opposing party shall have inspected and copied the exhibits at their
expense (unless waived), NO LATER THAN ONE WEEK PRIOR TO THE DATE
SET FOR THE FINAL PRETRIAL CONFERENCE. The parties shall assemble in
binder, store on electronic media, such as CDs or DVDs, or otherwise prepare for
use with the courtroom evidence technology (see below (C)(1)) all
documentary materials, including, but not limited to, documents, photographs,
charts, and diagrams that they intend to use as exhibits or to use during the court
of trial. Counsel may visit the Court's website at www.nynd.uscourts.gov for
information about the type of electronic equipment that is available in
courtroom #5. The parties shall properly mark each document in the lower right
corner for identification purposes as directly below. In cases involving voluminous
documents, the parties should consult with Senior Judge Scullin's Courtroom Clerk
for the proper procedure to follow.

      (1)   COURTROOM TECHNOLOGY: If the parties intend to use the
      courtroom equipment to display exhibits at trial, the Court directs counsel to
      contact the Courtroom Clerk well in advance of the trial date to make
      arrangements for testing the equipment. The Court does not provide a
      person to run the equipment. The courtroom is equipped with a) DVD unit,
      b) visual evidence presenter/document camera, c) VGA connections for
      laptops (no internet), and d) interpreter/hearing impaired headsets. All non-
                                           6
Case 5:20-cv-00526-FJS-ML Document 15 Filed 08/12/20 Page 7 of 18


proprietary DVD's (i.e., .avi, .mp3, .mp4, and .wmv) should be compatible
with the Court's DVD player, however, prior to the trial date, counsel must
confirm compatibility. If any portion of the DVD needs to be redacted,
it is counsel's responsibility to provide a redacted copy for use at trial.
Counsel may choose to use the visual evidence presenter/document
camera to publish exhibits to the jury instead of or in addition to preparing
exhibit binders. The visual presenter/camera allows counsel to display
documents, photos, objects, x-rays, and electronic presentations on
monitors located throughout the courtroom, including the jury box. Touch
screen monitors are located at the podium and witness stand which allow
counsel and the witness to place marks on an exhibit that is displayed on
the monitor by touching the screen. The VGA laptop connections are
available at the podium and at the counsel tables (no internet). Audio
cables are not available. Counsel must provide their own, if necessary. If
you are presenting evidence through a Macintosh laptop, a video
connector/adaptor is required and is not provided by the Court. PLEASE
NOTE: In the event counsel's equipment is not compatible with the
courtroom equipment, the Court is not responsible for supplying additional
electronic parts to remedy the problem, which is why it is critical that
counsel test the equipment well in advance of trial. Additional courtroom
technology information may be obtained on the court's webpage:
www.nynd.uscourts.gov/courtroom-technology.

(2)    EXHIBIT LISTS: One week before the Final Pretrial Conference
date, counsel shall file an Exhibit List. The parties shall list the exhibits on
the form that the Court has prescribed, a copy of which is attached to this
Order. Counsel are to supply all the requested information with the
exception of the columns with the headings "Marked for Identification",
"Admitted Into Evidence", and "Witness", which should remain blank.

(3)    EXHIBIT MARKERS:              Counsel may use any style exhibit
marker/sticker. The Court has attached a proposed marker to this order.
The parties shall assign numbers to all exhibits, using one of the following
prefixes: "P" for plaintiff, "D" for defendant, and "G" for Government (U.S.
Attorney).

Ex: Plaintiff should label its exhibits as follows: P-1, P-2, P-3, etc. Defendant
should label its exhibits as follows D-1, D-2, D-3, etc. The Government
should label its exhibits as follows: G-1, G-2, G-3, etc.

The parties shall affix the exhibit marker, whenever possible, to the lower
right-hand corner of the exhibit. If doing so would result in covering any
information on the exhibit, that parties should affix the marker to the reverse
side of the exhibit.


                                    7
      Case 5:20-cv-00526-FJS-ML Document 15 Filed 08/12/20 Page 8 of 18


*NOTE: During the course of trial, the Courtroom Clerk shall take charge of
all of the exhibits that the Court receives into evidence. At the conclusion of
the trial, the Courtroom Clerk will immediately return all of the exhibits to the
proper parties. It is the responsibility of the parties to maintain the exhibits
and to produce the exhibits for any appeal.

(D) MOTIONS IN LIMINE: One week before the Final Pretrial Conference
date, counsel shall file any motions in limine, citing the applicable rules of evidence
and case law. Counsel shall file any response to a motion in limine no later than
three days before the date set for the Final Pretrial Conference. THE
PARTIES MAY NOT OTHERWISE FILE MOTIONS IN LIMINE WITHOUT LEAVE
OF THE COURT.

(E) DEPOSITIONS: One week before the Final Pretrial Conference date,
counsel shall submit to the Clerk for forwarding to the Judge's chambers, copies
of depositions (including video-taped/DVD depositions) that they intend to use at
trial that are in dispute. Please note that these depositions will be lodged with the
Court and returned to counsel at the conclusion of trial. To the extent possible, the
parties should resolve any objections that they have. The parties shall present any
areas of unresolved disagreement to Senior Judge Scullin at the Final Pretrial
Conference. The parties shall bring all other depositions, including video-
taped/DVD depositions, on the first date of trial. Counsel shall provide the Court
with an additional copy of all video-taped/DVD deposition testimony on the
first day of trial for filing. (See attached instruction sheet for the use of video-
taped/DVD depositions).

(F)    TRIAL BRIEFS: One week before the Final Pretrial Conference date,
counsel shall file a trial brief containing argument and citations to the applicable
rules of evidence and case law regarding any and all disputed issues of law. The
parties should also include in their trial briefs any evidentiary issues that they
expect to arise.

(G) REQUESTS TO CHARGE:                  One week before the Final Pretrial
Conference date, counsel shall file a request to charge and a proposed Special
Verdict Questionnaire. The request to charge need only include instructions that
are specific to the law in this case regarding liability, damages, and any unusual
issues. The parties do not need to include instructions that are relevant to all
cases, e.g., instructions regarding burden of proof, types of evidence, and the role
of the jury.

(H) REQUEST FOR REAL TIME TRANSCRIPTS: One week before the trial
date, counsel may request that the court reporter provide a live realtime transcript
or an end-of-day transcript. There is a charge for these services and counsel
must make financial arrangements with the court reporter prior to trial. When
requesting a live realtime transcript, the following is required: 1) litigation support
software, (i.e., LiveNote, Bridge or Caseview); 2) hardware (i.e., if laptop does not
                                           8
      Case 5:20-cv-00526-FJS-ML Document 15 Filed 08/12/20 Page 9 of 18


have a serial port, a USB to serial adaptor is required). Counsel may obtain
additional courtroom technology information on the Court's webpage:
www.nynd.uscourts.gov/courtroom-technology

(I)   Alternative Dispute Resolution:

      This action has been referred into the Mandatory Mediation Program. The
      Court has discussed with the parties the time frame for completion of the
      Mandatory two-hour mediation session. Mandatory Mediation shall be
      completed by October 26, 2020. The Court will issue a separate order
      referring this case into the Mandatory Mediation Program.


DATED:      August 12
                   13, 2020
            Binghamton, NY




                                        9
      Case 5:20-cv-00526-FJS-ML Document 15 Filed 08/12/20 Page 10 of 18


                            COURT ORDERED VOIR DIRE
                        TO BE USED BY THE JUDGE AT TRIAL

CASE TITLE: Car-Freshner Corporation, et al. vs. Dick's Sporting Goods, Inc., et
al.
CIVIL ACTION NO.: 5:20-CV-526
ASSIGNED JUDGE OR MAGISTRATE JUDGE: FREDERICK J. SCULLIN

                                     ATTACHMENT #(1)

        Each attorney is required to submit the following information on behalf of his/her client
for use by the Court during Voir Dire and must be filed with the Court one week before the Final
Pretrial Conference, or any other date set by the Court.

NAMES AND ADDRESSES OF ALL PARTIES TO THE LAWSUIT:




(use additional page if necessary)

YOUR NAME, FIRM NAME, ADDRESS AND THE NAME OF ANY PARTNER OR
ASSOCIATE WHO MAY BE AT COUNSEL TABLE DURING THE COURSE OF THE TRIAL.




(use additional page if necessary)

SET FORTH THE DATE OF THE OCCURRENCE, THE PLACE OF THE OCCURRENCE AND
A BRIEF STATEMENT OF THE EVENTS CENTRAL TO THE LITIGATION.




(use additional page if necessary)

SET FORTH THE NAMES AND ADDRESSES OF ALL LAY WITNESSES TO BE CALLED.




(use additional page if necessary)


                                               10
      Case 5:20-cv-00526-FJS-ML Document 15 Filed 08/12/20 Page 11 of 18


SET FORTH THE NAMES AND ADDRESSES OF ALL EXPERT WITNESSES TO BE
CALLED GIVING A BRIEF DESCRIPTION OF THEIR AREAS OF EXPERTISE.




(use additional page if necessary)

SET FORTH A BRIEF DESCRIPTION OF EACH AND EVERY CAUSE OF ACTION IN THE
COMPLAINT.




(use additional page if necessary)

SET FORTH A BRIEF DESCRIPTION OF EACH AND EVERY AFFIRMATIVE DEFENSE
ASSERTED AS WELL AS A STATEMENT ADDRESSING ANY COUNTERCLAIMS RAISED
IN THE ANSWER.




(use additional page if necessary)




PLEASE TAKE NOTICE that any delay in jury selection occasioned by the failure to provide
this information will be explained to the jury as to the extent of the delay and the attorney
causing same and if the delay causes a one (1) day or more postponement of this trial,
appropriate monetary sanctions will be imposed by the Court.



Submitted by: ___________________________________

Date: _______________________




                                               11
    Case 5:20-cv-00526-FJS-ML Document 15 Filed 08/12/20 Page 12 of 18


   UNITED STATES DISTRICT COURT              UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF NEW YORK             NORTHERN DISTRICT OF NEW YORK

CASE NO. 5:20-CV-526                      CASE NO. 5:20-CV-526

PLAINTIFF EXHIBIT NO.                     DEFENDANT EXHIBIT NO.

DATE ENTERED                              DATE ENTERED
      JOHN M. DOMURAD, CLERK                    JOHN M. DOMURAD, CLERK

BY: ______________________________        BY: ______________________________
            DEPUTY CLERK                              DEPUTY CLERK
    UNITED STATES DISTRICT COURT              UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF NEW YORK             NORTHERN DISTRICT OF NEW YORK

CASE NO. 5:20-CV-526                      CASE NO. 5:20-CV-526

PLAINTIFF EXHIBIT NO.                     DEFENDANT EXHIBIT NO.

DATE ENTERED                              DATE ENTERED
      JOHN M. DOMURAD, CLERK                    JOHN M. DOMURAD, CLERK

BY: ______________________________        BY: ______________________________
            DEPUTY CLERK                              DEPUTY CLERK
    UNITED STATES DISTRICT COURT              UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF NEW YORK             NORTHERN DISTRICT OF NEW YORK

CASE NO. 5:20-CV-526                      CASE NO. 5:20-CV-526

PLAINTIFF EXHIBIT NO.                     DEFENDANT EXHIBIT NO.

DATE ENTERED                              DATE ENTERED
      JOHN M. DOMURAD, CLERK                    JOHN M. DOMURAD, CLERK

BY: ______________________________        BY: ______________________________
            DEPUTY CLERK                              DEPUTY CLERK
    UNITED STATES DISTRICT COURT              UNITED STATES DISTRICT COURT
  NORTHERN DISTRICT OF NEW YORK             NORTHERN DISTRICT OF NEW YORK

CASE NO. 5:20-CV-526                      CASE NO. 5:20-CV-526

PLAINTIFF EXHIBIT NO.                     DEFENDANT EXHIBIT NO.

DATE ENTERED                              DATE ENTERED
      JOHN M. DOMURAD, CLERK                    JOHN M. DOMURAD, CLERK

BY: ______________________________        BY: ______________________________
            DEPUTY CLERK                              DEPUTY CLERK




                                     12
                                 Case 5:20-cv-00526-FJS-ML Document 15 Filed 08/12/20 Page 13 of 18



                                                                                                               Page 1 of ____
                                                        United States District Court
                                                       Northern District Of New York
Case No: 5:20-CV-526
Date: ____________________
Presiding Judge: Frederick J. Scullin

                              □ Plaintiff                     □ Defendant                □ Court

  Exhibit     Marked for         Admitted Into
                                                  Remarks                Witness         Exhibit Description
   No.       Identification       Evidence




Exhibits Returned to Counsel (Date): _______________

Signature: ______________________________

                                                                    13
                             Case 5:20-cv-00526-FJS-ML Document 15 Filed 08/12/20 Page 14 of 18



Case No. 5:20-CV-526
                                                                                                           Page _____ of _____


  Exhibit    Marked for      Admitted Into
                                                  Remarks         Witness            Exhibit Description
   No.      Identification    Evidence




Exhibits Returned to Counsel (Date): _______________

Signature: ______________________________


                                                             14
             Case 5:20-cv-00526-FJS-ML Document 15 Filed 08/12/20 Page 15 of 18


            PRETRIAL & SETTLEMENT CONFERENCE STATEMENT
                         ( NOT FOR PUBLIC VIEW )
 ** THIS DOCUMENT WILL BE PROVIDED TO THE CLERK AND NOT FILED
                  IN ACCORDANCE WITH L.R. 5.7

CASE NAME: Car-Freshner Corporation, et al. vs. Dick's Sporting Goods, Inc., et al.

ACTION NO.: 5:20-CV-526

ASSIGNED JUDGE: FREDERICK J. SCULLIN

ASSIGNED MAGISTRATE JUDGE: MIROSLAV LOVRIC

        Each Attorney is required to submit the following information on behalf of his or her
client in short, concise form, in order to present a brief overview of the facts of the case. This
information will be used by the Court during the scheduled final pretrial/settlement conference
and therefore must be provided to the Court five (5) days in advance of the conference
date.

PARTY/PARTIES REPRESENTED;




(use additional page if necessary)

A BRIEF PERSONAL HISTORY REGARDING YOUR CLIENT(S);




(use additional page if necessary)

A BRIEF STATEMENT OF THE FACTS OF THE CASE;




(use additional page if necessary)

A BRIEF STATEMENT OF THE CLAIMS AND DEFENSES, i.e., STATUTORY OR OTHER
GROUNDS UPON WHICH THE CLAIMS ARE FOUND; AND EVALUATION OF THE
PARTIES' LIKELIHOOD OF PREVAILING ON THE CLAIMS AND DEFENSES; AND A


                                                15
            Case 5:20-cv-00526-FJS-ML Document 15 Filed 08/12/20 Page 16 of 18


DESCRIPTION OF THE MAJOR ISSUES IN DISPUTE; SET FORTH ANY DEMANDS OR
OFFERS FOR SETTLEMENT




(use additional page if necessary)

A SUMMARY OF THE PROCEEDINGS TO DATE;




(use additional page if necessary)

AN ESTIMATE OF THE COST AND TIME TO BE EXPENDED FOR FURTHER DISCOVERY,
PRETRIAL AND TRIAL;




(use additional page if necessary)

A BRIEF STATEMENT OF THE FACTS AND ISSUES UPON WHICH THE PARTIES
AGREE;




(use additional page if necessary)

ANY DISCREET ISSUES WHICH, IF RESOLVED, WOULD AID IN THE DISPOSITION OF
THE CASE;




(use additional page if necessary)

THE RELIEF SOUGHT;




(use additional page if necessary)



                                         16
             Case 5:20-cv-00526-FJS-ML Document 15 Filed 08/12/20 Page 17 of 18


THE PARTIES' POSITION ON SETTLEMENT, INCLUDING PRESENT DEMANDS AND
OFFERS, THE HISTORY OF PAST SETTLEMENT DISCUSSIONS, OFFERS AND
DEMANDS;




(use additional page if necessary)

PREFERRED TRIAL LOCATION, APPROXIMATE LENGTH OF TRIAL, AND WHETHER
TRIAL IS JURY OR NON-JURY;




(use additional page if necessary)

       The Court requires that each party be represented at each pretrial conference by an
attorney who has the authority to bind that party regarding all matters identified by the Court for
discussion at the conference and all reasonably related matters including settlement authority.

     Copies of the settlement statement shall NOT be served upon the other parties. This
document will not be filed and will not be made available for public view.

        Should the case be settled in advance of the pretrial/settlement conference date,
counsel are required to notify the court immediately. Failure to do so could subject counsel for
all parties to sanctions.

Signature of Counsel:       ______________________________

Dated:                      ______________________________




                                                17
                     Case 5:20-cv-00526-FJS-ML Document 15 Filed 08/12/20 Page 18 of 18



AO 85 (Rev. 01-09) Notice, Consent and Reference of a Civil Action to a Magistrate Judge



                                               UNITED STATES DISTRICT COURT
                                                                           for the

_________________________________________________                        District of   ______________________________________________


__________________________________________________
                      Plaintiff
                        v.                                                                 Civil Action No.

__________________________________________________
                      Defendant


                   NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a Magistrate Judge's availability. A United States Magistrate Judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment may then be
appealed directly to the United States Court of Appeals like any other judgment of this court. A Magistrate Judge may exercise this
authority only if all parties voluntarily consent.

         You may consent to have your case referred to a Magistrate Judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judgment who may otherwise be
involved with your case.

        Consent to a Magistrate Judge's authority. The following parties consent to have a United State Magistrate Judge conduct all
proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

          Parties' printed names                      Signatures of parties or attorneys                      Dates

_______________________________                _______________________________________               _________________________

_______________________________                _______________________________________               _________________________

_______________________________                _______________________________________               _________________________

_______________________________                _______________________________________               _________________________

                                                                     Reference Order

         IT IS ORDERED: This case is referred to a United States Magistrate Judge to conduct all proceedings and order the entry of a
final judgment in accordance with 28 U.S.C. §636(c) and Fed.R.Civ.P.73.


Date:     ___________________________                                              _______________________________________________
                                                                                                 District Judge's Signature

                                                                                   _______________________________________________
                                                                                                 Printed name and title

Note: Return this form to the clerk of the court only if you are consenting to the exercise of jurisdiction by a United States Magistrate
Judge. Do not return this form to a Judge.




                                                                              18
